Title: To Thomas Jefferson from Champagne, 15 August 1786
From: Champagne, Gaspard
To: Jefferson, Thomas


Chalons, 15 Aug. 1786. Transmits a statement of the Chevalier de Borre, dated 16 Mch. 1786, that a man named Champagne had left him in Charleston in 1778; that the said Champagne presumably went to Savannah where he kept a shop; that the shop was looted and the owner wounded by the British; that he is said to be dead. The present “Champagne” asks “Monsieur j’iemesomme” to look into this matter since it refers to family business and the right of succession and settlement.
